        Case 1:21-cv-05653-KPF Document 3 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIAN MA, KUNG FU NOODLE, INC.,
PENG LIU, and GRANDMA’S
KITCHEN, INC.,

                          Plaintiffs,
                                                      21 Civ. 5653 (KPF)
                   -v.-
                                                    ORDER OF SERVICE
ISABELLA CASILLAS GUZMAN,
Administrator of the Small Business
Administration,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs Tian Ma and Peng Liu, who are proceeding pro se, paid the

filing fees to commence this action.

      The Clerk of Court is directed to issue a summons as to Defendant

Isabella Casillas Guzman, Administrator of the Small Business Administration.

Plaintiffs are directed to serve the summons and complaint on Defendant

within 90 days of the issuance of the summons. If within those 90 days,

Plaintiffs have not either served Defendant or requested an extension of time to

do so, the Court may dismiss the claims against Defendant under Rules 4 and

41 of the Federal Rules of Civil Procedure for failure to prosecute.

      Plaintiffs Ma and Liu are advised, however, that they may not appear pro

se on behalf of their restaurants, Kung Fu Noodle, Inc. and Grandma’s

Kitchen, Inc. Corporations, partnerships, and limited liability companies must

be represented by counsel. See Lattanzio v. COMTA, 481 F.3d 137 (2d Cir.

2007) (“[W]e hold that a sole member limited liability company must be
           Case 1:21-cv-05653-KPF Document 3 Filed 08/04/21 Page 2 of 2




represented by counsel to appear in federal court.”); Jones v. Niagara Frontier

Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983) (noting that a corporation cannot

proceed pro se). Moreover, as pro se litigants, Plaintiffs Ma and Liu cannot act

on behalf of one another; they may act only on their own behalf. See U.S. ex

rel. Mergent Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual

who is not licensed as an attorney may not appear on another person’s behalf

in the other’s cause.” (internal quotation marks and citation omitted)).

Plaintiffs should be mindful of these restrictions in determining how to

proceed.

      The Clerk of Court is directed to mail a copy of this Order to each

Plaintiff, together with an information package.

      SO ORDERED.

Dated: August 4, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
